IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                    FILED
                               AT KNOXVILLE                       August 4, 1999

                                                                 Cecil Crowson, Jr.
                            JULY SESSION, 1999                   Appellate C ourt
                                                                     Clerk



STATE OF TENNESSEE,    )             C.C.A. NO. 03C01-9809-CC-00330
                       )
    Appellee,          )
                       )
                       )             BLOUNT COUNTY
VS.                    )
                       )             HON. D. KELLY THOMAS, JR.
RICHARD MILBURN WHITE, )             JUDGE
                       )
    Appe llant.        )             (Sentencing)


               ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF BLOUNT COUNTY


FOR THE APPELLANT:                   FOR THE APPELLEE:

SHAWN G. GRAHAM                      PAUL G. SUMMERS
Assistant District Public Defender   Attorney General and Reporter
419 High Street
Maryville, TN 37804                  ERIK W. DAAB
                                     Assistant Attorney General
                                     425 Fifth Avenu e North
                                     Nashville, TN 37243

                                     MIKE FLYNN
                                     District Attorney General

                                     WILLIAM REED
                                     Assistant District Attorney General
                                     363 Court Street
                                     Maryville, TN 37804



OPINION FILED ________________________

AFFIRMED IN ACCOR DANCE W ITH RULE 20

DAVID H. WELLES, JUDGE
                                 OPINION

      The Defe ndan t, Richa rd Milb urn W hite, wa s con victed, u pon h is pleas of

guilty, of three counts of forgery, three counts of uttering a forged writing, one

count of assau lt, and one count of a ggravate d assa ult. In excha nge for h is guilty

pleas, he agreed to an effective sen tence of five years as a Range I standard

offender, with the manner of service of the sentences left to the discretion of the

trial judge. After conducting a sentencing hearing, the judge ordered that the

sentences be served in the Department of Corre ction. T he De fenda nt app eals

from the trial judge’s o rder. W e affirm the judgm ent of the tria l court.



      In denying the Defendant any form of alternative sentencing, the trial judge

noted the Defendant’s long history of criminal conduct and convictions, observed

that prior sentences not involving jail had apparently been unsucc essfu l in

rehab ilitating the Defe ndant, a nd poin ted out tha t the Defe ndant a ppeare d to

exhibit a continuing and escalating pattern of assaults and violence. The judge

also noted that the assault in the case at bar occurred while the Defendant was

on proba tion for a previo us as sault a nd tha t the ag grava ted as sault was

comm itted in violation of a restraining orde r.



       The record clearly supports the findings of the trial judge. W e are unab le

to conclude that the trial judge erred or abused his discretion by ordering that the

Defe ndan t’s sentences be served in the Department of Correction. We conclude

that no error of law requiring a reversal of the judgment is apparent on the record.

Based upon a thorough reading of the record, the briefs of the parties, and the



                                          -2-
law governing the issues presented for revie w, the ju dgem ent of th e trial co urt is

affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
GARY R. WADE, PRESIDING JUDGE


___________________________________
JOE G. RILEY, JUDGE




                                          -3-